Citation Nr: 0417227	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for eye disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1956, 
from October 1959 to October 1960, and from November 1990 to 
June 1991.  In addition, the veteran had numerous years of 
inactive service.  The Board notes that in August 2002, the 
RO received information verifying that the veteran had 
service beginning in April 1952.  However, that information 
does not correspond with the available service documents or 
the veteran's own report.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The claims folder was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  

The case returns to the Board following remands to the RO in 
October 1998, December 2000, and December 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic eye disease in service or 
eye disease seen in service with continuous symptoms 
thereafter, and no competent, probative evidence of record 
that establishes a nexus between the veteran's current eye 
disorder and any period of active duty service.   


CONCLUSION OF LAW

Service connection for eye disease is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
Specifically, the December 2003 letter from the RO to the 
veteran advises him of the evidence needed to substantiate 
his claim for service connection and explains what evidence 
VA is required to obtain, what evidence VA will assist the 
veteran to secure, and what information he is obligated to 
provide in order to facilitate that assistance.  In addition, 
in supplemental statements of the case issued in February 
2003 and February 2004, the RO included the text of the 
amended law and regulations concerning the notice and 
assistance provisions of the VCAA.  Accordingly, the Board 
finds that the RO has provided all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes that VA disagrees with this 
determination and is pursuing further judicial review.  In 
this case, the veteran's claim for service connection was 
received in February 1994 and the initial determination 
issued in September 1994, many years before the enactment of 
the VCAA, such that providing notice of VCAA requirements 
prior to the initial determination was impossible.  In any 
event, as the Board has already determined that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, No. 353 F.3d 1369 (Fed. Cir. 2004) (holding that 
the Court must take due account of the rule of prejudicial 
error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) 
(where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. § 
7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the December 2003 VCAA notice letter 
to the veteran does not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  That letter specifically identified 
certain evidence that the RO would secure.  In addition, that 
letter, in conjunction with letters from the RO issued in 
August 2002 and April 2003, asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
These letters also ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured 
service medical records, VA treatment records, VA 
examinations, and a medical opinion.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board notes that the 
veteran has alleged treatment at MacDill Air Force Base.  The 
September 1999 response to a request for records indicated 
that all records had been retired.  The August 2002 response 
to a request for records stated that the veteran had not been 
a patient there within the past two years.  The RO attempted 
on numerous occasions to obtain additional service medical 
records.  Responses dated in March 2000 and December 2002 
related that there were no additional service medical records 
on file.  In December 2000 correspondence, the veteran 
confirmed that he had no service medical records in his 
possession.  The veteran has not identified or authorized the 
release of records of any private medical treatment.  In 
fact, in August 2002, he stated that there was no additional 
medical evidence.  Therefore, the Board finds that the duty 
to assist has been satisfied.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are negative for any diagnosis of eye 
disease.  The veteran was evaluated in May 1960 for visual 
complaints.  The physician found no recognizable syndrome or 
pathological significance.  The remaining records revealed 
refractive error (farsightedness and nearsightedness) only.  
See 38 C.F.R. 
§ 3.303(c) (refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation).  
Therefore, there is no basis for service connection for 
chronic disorder in service or for disorder seen in service 
with continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  

The veteran does have a current eye disorder.  Both the 
September 1994 and January 2004 VA examination reports show a 
diagnosis of dry eye syndrome.  The former examination report 
also includes a diagnosis of recurrent hordeola.  In 
addition, VA outpatient notes April 1996 and May 1996 show a 
diagnosis of chalazion on the right upper eyelid.  However, 
there is no competent, probative evidence of a nexus between 
any diagnosis and the veteran's active duty service.  The 
Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).
   
Initially, the Board observes that, as reflected in testimony 
from the September 1996 personal hearing, the veteran asserts 
that fumes from aircraft engines would blow in his face while 
he worked on the flight line in service, which caused the eye 
problems.  However, there is no indication or evidence that 
the veteran is trained or educated in medicine.  Therefore, 
his personal, lay opinion as to the etiology of his eye 
disorder is not competent evidence needed to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.   

The January 2004 VA examiner diagnosed dry eye syndrome 
related to both tear film instability and aqueous tear 
deficiency secondary to meibomian gland dysfunction and 
rosacea, which were causing increased tear break up time and 
subsequent dryness of the eye that could cause pain and blur 
the vision.  The examiner found no evidence of structural 
injury to the meibomian glands or the eyelids, cicatricial 
changes in the fornices, or scarring or pathology on the 
cornea to indicate any damage from jet fume exhaust.  He 
concluded that it was unlikely that the present eye disease 
is related to any incident in service, specifically from 
exposure to aircraft exhaust.  The Board finds this opinion, 
which is based on interview and examination of the veteran 
and review of the claims folder, to be particularly 
probative.  

On the other hand, a September 1996 VA outpatient treatment 
record indicated that the veteran presented with a foreign 
body sensation, "persistent since ODS," which he attributed 
to exposure to exhaust from aircraft.  The diagnosis after 
examination was follicular/allergic conjunctivitis, possibly 
from exposure to exhaust, as well as dry eye.  This opinion, 
which is speculative in nature and does not specifically 
relate any eye disease to service, is based solely on history 
as reported by the veteran.  As such, that opinion is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).     

Similarly, the July 1994 VA examiner recorded the veteran's 
report of having recurrent hordeola for the last few years.  
To the extent such a history could relate the disorder to the 
veteran's last period of service that ended in Jun 1991, the 
Board emphasizes that the examiner merely related the 
veteran's history; there is no indication that he endorsed 
that view or provided additional analysis to support that 
conclusion.  Therefore, there is no competent medical 
evidence in the July 1994 VA examination that relates any 
ocular disorder to service.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995). 

Accordingly, in the absence of any competent, probative 
evidence that establishes a relationship between some current 
eye disorder and the veteran's active duty service, the Board 
finds that the preponderance of the evidence is against 
service connection for eye disease.  38 U.S.C.A. § 5107(b).  
The appeal is therefore denied. 


ORDER

Service connection for eye disease is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



